DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amended claim regarding such “control unit configured to cause, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound” is explicitly disclose by Rihn herein (col.16 line 5-35; col.17 line 1-15).

Allowable Subject Matter
Claim(s) 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 17-18 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Rihn et al. (US 10,347,093 B2).

Claim 1, the prior art as in Rihn et al. disclose of an information processing device comprising: a control unit configured to cause, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound, wherein the control unit is implemented via at least one processor (fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).


2. (Currently Amended) The information processing device according to claim 1, wherein the control unit is further configured to generate, based on a first frequency corresponding to the vibration output characteristics, vibration data for causing the vibration device to vibrate (col.16 line 20-30).  

17. (Currently Amended) An information processing method executed by a processor, the method comprising- causing, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound (fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).
  
18. (Currently Amended) A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by  a computer causes the computer to execute a method, the method comprising: causing, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound(fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).
   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Bharitkar et al. (US 2015/0154966 A1).

Claim 3, the information processing device according to claim 2, but the art never specify as wherein the control unit generates the vibration data by extracting a first partial signal from the sound data, extracting a second partial signal from the sound data, and applying different signal processing to each of the first partial signal and the second partial signal to be synthesized, the first partial signal being a signal with the first frequency or less, the second partial signal being a signal exceeding the first frequency but not exceeding a second frequency.  

	But the art as in Bharitkar et al. disclosed of such control unit generates the vibration data by extracting a first partial signal from the sound data, extracting a second partial signal from the sound data, and applying different signal processing to each of the first partial signal and the second partial signal to be synthesized, the first partial signal being a signal with the first frequency or less, the second partial signal being a signal exceeding the first frequency but not exceeding a second frequency (Bh-fig.5; par [13, 77,80]). Thus, one of the ordinary skills in the art could have modified such aspect as control unit to apply the various signals to be synthesized according to various processing so as to generate the composite signal for vibrations. 

9. (Currently Amended) The information processing device according to claim 3, wherein the control unit is further configured to apply, to the sound data, an inverse volume setting of a volume setting applied to the sound data (col.20 line 25-55).  


11. (Original) The information processing device according to claim 3, wherein the second frequency comprises a frequency higher than a lower limit of a human audio frequency band (B-par [79]).
  
12. (Currently Amended) The information processing device according to claim 3, wherein the second frequency comprises a frequency higher than a lower limit of a frequency band able to be outputted by the sound output device confiqured to output the sound based on the sound data (B-par [66,78]/the output device is higher of frequency than low haptic sound which was filtered). 

13. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on sound output characteristics of [[a]] the sound output device configured to output the sound based on a the sound data (R- col.16 line 5-35; col.17 line 1-15).  

14. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on characteristics of the sound data (R- col.16 line 5-35; col.17 line 1-15).  
  
15. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on characteristics of a user who receives the vibration delivered by the vibration device (R-col.17 line 50-67/biometric sensor may be used).  


16. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on a state of use of the vibration device by a user who receives the vibration delivered by the vibration device (R-col.17 line 50-67/biometric sensor may be used).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Bharitkar et al. (US 2015/0154966 A1) and Naimi et al. (US 2011/0286606 A1).

Claim 4, the information processing device according to claim 3, but the art never specify as wherein the control unit is further configured to synthesize the first partial signal to which the signal processing is applied, and a signal, out of the second partial signal to which the signal processing is applied, during a period when an amplitude of the first partial signal to which the signal processing is applied is equal to or less than a predetermined threshold value.  

	But the art as in Naimi et al. disclosed of such control unit is further configured to synthesize the first partial signal to which the signal processing is applied, and a signal, out of the second partial signal to which the signal processing is applied, during a period when an amplitude of the first partial signal to which the signal processing is applied is equal to or less than a predetermined threshold value (Al-abstract; par [14]). Thus, one of the ordinary skills in the art could have modified the art by adding such control unit is further configured to synthesize the first partial signal to which the signal processing is applied, and a signal, out of the second partial signal to which the signal processing is applied, during a period when an amplitude of the first partial signal to which the signal processing is applied is equal to or less than a predetermined threshold value so as to provide speaker protection associated for the output channel. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Bharitkar et al. (US 2015/0154966 A1) and Kim et al. (US 2018/0348879 A1).

Claim 5. (Original) The information processing device according to claim 3, but lacking is the concept as wherein the signal processing includes multiplying a result of application of first processing to the first partial signal and a sine wave of the first frequency.  

	But kim et al. disclose of such signal processing includes multiplying a result of application of first processing to the first partial signal and a sine wave of the first frequency (par [46]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted signal processing includes multiplying a result of application of first processing to the first partial signal and a sine wave of the first frequency so as to provide tactile motion to be felt by user. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Bharitkar et al. (US 2015/0154966 A1) and Ueda et al. (US 10,758,820 B2).

Claim 10, the information processing device according to claim 3, but the art never specify of such operational resonance frequency associated with the vibration device including wherein the first frequency comprises a frequency corresponding to a resonance frequency of the vibration device.  

	However, notice Yamashita disclose of various resonant frequencies associated with the vibration device as desired including operational resonance frequency associated with the vibration device including wherein the first frequency comprises a frequency corresponding to a resonance frequency of the vibration device (col.37 line 1-25). Thus, one of the ordinary skills in the art could have varied the particular frequency associated for the vibration device including such resonant frequency for providing the optimal sound base on the characteristic of such device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654